Title: Petition of George McFarlane, 15 August 1804
From: McFarlane, George
To: Jefferson, Thomas


               
                  
                     To the President of the United States of America—
                  
               
               The Petition of George Mc.Farlane of the County of Alexandria in the District of Columbia hereby Sheweth,
               That your Petitioner was at the last Court for the County of Alexandria convicted of a riot, in consequence of being in company with other persons against whom that offence was established—The Ignorance of your Petitioner as to the laws he is informed is no excuse, But he confidently hopes clemency will be extended to a man whose only crime was that Ignorance and remaining present while the said riotous conduct was practised by others.
               Your Petitioner begs leave further to state that he has a Wife and Children whose only means of sustenance is derived from his labour; and that as he is utterly unable to pay the fine and Costs assessed against him (Amounting in the whole to sixty two Dollars eighty Cents) his only hopes of relief from the Gloomy horrors of a Jail rest on the clemency of the President who alone can avert the cruel hand of want and misery from his helpless family.
               
                  
                     George Mc.Farlane
                  
               
               Alexandria 15th August 1804
               
               
                  Alexandria County St.
                  George Mc.Farlane came before me the subscriber one of the United States Justices for the County aforesaid, and made oath that the facts stated in the foregoing Petition are true and correct.—
                  Given under my hand this. 17th. day of August 1804
               
               
                  
                      A Faw
                  
               
               
                  We the Subscribers, Justices of Peace for said County, being satisfied of the truth of the within Statement, Do recommend the Petitioner to the Clemency of the President
               
               
                  
                     A Faw
                  
                  
                     John Dundas
                  
                  
                     Alexr Smith
                  
               
               
                  We have no Knowledge of several of the facts stated in this within petition but are induced to join in the recommendation out of compassion to his Wife & Children Who we believe would be greatly distress’d if McFarling was Sent to jail—
               
               
                  
                     George Gilpin
                  
                  
                     George Slacum
                  
                  
                     Peter Wise Jr
                  
               
            